[DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                            No. 10-14647
                                                            JUNE 7, 2011
                        Non-Argument Calendar
                                                             JOHN LEY
                      ________________________                CLERK

                 D. C. Docket No. 1:09-cv-23234-WMH

OFFICER JOSE R. ESTEVEZ,
individually,

                                                     Plaintiff-Appellant,

                                 versus

NORTHERN ASSURANCE COMPANY OF AMERICA,

                                                     Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     _________________________

                             (June 7, 2011)




Before EDMONDSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
       City of Miami Police Officer Jose R. Estevez appeals the district court’s

denial of his motion for judgment on the pleadings, or alternatively, motion for

summary judgment in an indemnity action against Northern Assurance Company

of America (the Insurer). This action arises out of a collision in Biscayne Bay

involving a City of Miami (the City) police boat operated by Officer Estevez and a

vessel owned by Contender Fishing Team, LLC (Contender). Richard S. Sol, a

passenger on the Contender vessel, filed a complaint against the City and others,

including Officer Estevez seeking damages for his alleged bodily injuries

sustained during the collision. The Insurer refused to defend or indemnify Officer

Estevez in Sol’s negligence action.

       The primary issue on appeal is whether the district court erred when it found

Officer Estevez was not covered under the protection and indemnity coverage

section of the City’s Marina Operators Legal Liability Policy (the Policy).1

Officer Estevez contends that a plain reading of the protection and indemnity

section of the Policy clearly and unambiguously requires the Insurer to defend and

indemnify him for Sol’s personal injury claim because (1) Estevez is an

       1
         Because we conclude that the Policy in question is unambiguous, we need not reach the
issue of whether Officer Estevez automatically wins under the Florida Rule that ambiguous
insurance contracts are construed against the insurer. Furthermore, Officer Estevez’s argument
that extrinsic evidence is not admissible to resolve ambiguities in an insurance contract is
without merit. See Reinman, Inc. v. Preferred Mut. Ins. Co., 513 So. 2d 788 (Fla. 3d DCA 1987)
(holding that “extrinsic evidence may be introduced to explain [an] ambiguity.”).

                                              2
“employee” of the City, (2) he operated a “watercraft,” and (3) the operation of the

City vessel was “in conjunction with normal business operations.” After careful

review, we affirm the district court.2

       We review a district court’s grant of summary judgment de novo. Huff v.

Dekalb County, Ga., 516 F.3d 1273, 1277 (11th Cir. 2008). The interpretation of

disputed provisions in an insurance contract is a question of law reviewed de

novo. James River Ins. Co. V. Ground Down Eng’g, Inc. 540 F.3d 1270, 1274

(11th Cir. 2008).

       “[I]n the absence of a specific and controlling rule, the interpretation or

construction of a marine insurance contract is to be determined by state law.” See

All Underwriters v. Weisberg, 222 F.3d 1309, 1313 (11th Cir. 2000). Under

Florida law, “[t]he mere failure to provide a definition for a term involving

coverage does not necessarily render the term ambiguous.” Jefferson Ins. Co. of

New York v. Sea World of Florida, Inc., 586 So. 2d 95, 97 (Fla. 5th DCA 1991).

Further, “[a]n isolated provision of an insurance policy cannot be considered as

determinative on the issue of coverage[;] [r]ather, the ‘insurance contract shall be


       2
        A panel of this Court has recently decided the issue of whether the protection and
indemnity section contained within the Policy provides coverage for the City. See Contender
Fishing Team, LLC v. City of Miami, No. 10-10454, 2010 WL 5095873 (11th Cir. Dec. 15,
2010). The opinion in Contender holding that the Policy did not provide indemnity coverage for
the accident in question is consistent with our decision in this case.

                                              3
construed according to the entirety of its terms and conditions as set forth in the

policy and as amplified, extended, or modified by any application therefore or any

rider or endorsement thereto.’” AAA Life Insurance Co. v. Nicolas, 603 So. 2d

622, 623 (Fla. 3d DCA 1992).

       Estevez first argues the phrase “normal business operations,” which is not

defined in the policy, includes any business the City regularly engages in. Under

Florida rules of contract construction, Officer Estevez’s reading of this section of

the Policy is in error. When we read the entire policy, as amplified by the

application,3 we conclude that the phrase “normal business operations” clearly

means “marina operations” and not other operations in which the City may happen

to engage. The Policy itself is called “Marina Operators Legal Liability Policy,”

and the introduction to the Policy states that the Policy is one for “marina owners”

and covers “marina operations.” Moreover, the City listed “municipal marinas and

mooring facility” on its renewal application. Under the principle that specific

phrases (marina operations) govern general phrases (business operations), it is

clear the phrase “normal business operations” is limited to normal marina

operations. See Pottsburg Utilities, Inc. v. Gaugharty, 309 So. 2d 199, 201


       3
          Although Officer Estevez argues the application is separate from the insurance contract,
it is clear under Florida law that the document is part of the contract. See Fla. Stat. § 627.419(1);
AAA Life Insurance, 603 So. 2d at 623.

                                                  4
(Fla. 1st DCA 1975) (stating “where both general and specific language [is] used

in a contract, the specific language will govern where there is a conflict.”)

      Officer Estevez’s claim that the “watercraft” referred to in the protection

and indemnity section encompasses all watercraft owned or operated by the City is

equally without merit. First, the declarations pages show that “5 Work Boats” are

included under this provision. Further, the City knew that only listed vessels were

included in the Policy, as evidenced by its request to add an additional vessel on

its most recent renewal. Lastly, the City chose which subsections of protection

and indemnity to include in its policy. It could have chosen to cover “other owned

boats,” or “rental boats,” but instead, the City chose only the “work boats” and

“marina operators” subsections.

      Accordingly, we affirm the district court’s denial of Officer Estevez’s

motion for judgment on the pleadings, or alternatively, motion for summary

judgment.

      AFFIRMED.




                                          5